Citation Nr: 0431155	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-operative 
residuals of acoustic neuroma.

3.  Entitlement to service connection for post-operative 
residuals of hydrocephalus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2001.  In September 2004, shortly after the case 
was transferred to the Board, the veteran requested a hearing 
before the Board.  In a statement received in October 2004, 
however, the veteran said that he wanted a Board 
videoconference hearing, instead of a hearing at the Board.  
Therefore, he must be scheduled for a Board videoconference 
hearing.

In addition, in his September 2004 and October 2004 
statements, the veteran seemed to indicate that he wished his 
son to represent him in some capacity.  It is not clear 
whether he wishes to revoke his power of attorney with The 
American Legion, and appoint his son instead, or whether he 
simply wishes his son to offer testimony at the hearing.  The 
veteran is hereby notified that The American Legion will 
continue to represent him until the VA Form 21-22 permitting 
them to do so, which he signed in March 2000, is revoked.  If 
he authorizes another representative, the authorization of 
The American Legion will automatically be revoked.  He may 
appoint his son to represent him, if he so desires.  See 
38 C.F.R. §§ 14.630 and 14.631, and 38 C.F.R. §§ 20.600 
through 20.605 for further information.

The veteran is also notified that his son - and anyone else 
that the veteran desires to be a witness - may appear and 
testify at the hearing to be scheduled in this appeal.  See 
38 C.F.R. § 20.700 for further information concerning 
hearings before the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




